                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROSAURA DERAS,                                     Case No. 17-cv-05452-JST (TSH)
                                   7                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   8             v.
                                                                                            Re: Dkt. No. 81
                                   9     VOLKSWAGEN GROUP OF AMERICA,
                                         INC.,
                                  10
                                                        Defendant.
                                  11

                                  12          The parties had a telephonic hearing today concerning the joint discovery letter brief about
Northern District of California
 United States District Court




                                  13   Defendant’s responses to Plaintiff’s discovery requests (ECF No. 81), and an upcoming joint

                                  14   discovery letter brief about Plaintiff’s responses to Defendant’s discovery requests. The Court

                                  15   advised the parties that the undersigned prefers to have the specific discovery requests and

                                  16   responses at issue when asked to resolve a discovery dispute. The Court and the parties also

                                  17   discussed the need to modify the length of these joint discovery letter briefs from the five pages

                                  18   specified in the undersigned’s standing order. Accordingly, in place of ECF No. 81, the parties

                                  19   shall resubmit a joint discovery letter brief concerning Defendant’s discovery responses, not to

                                  20   exceed ten pages by each side. The parties shall submit a joint discovery letter brief concerning

                                  21   Plaintiff’s discovery responses, not to exceed five pages by each side. Both letter briefs are due by

                                  22   January 31, 2020. The parties shall lodge the relevant discovery requests and responses with the

                                  23   Court, directed to the undersigned’s attention.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 16, 2020

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
